
	
		I
		111th CONGRESS
		1st Session
		H. R. 2473
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Ms. Tsongas
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To improve Department of Defense policies relating to
		  body armor.
	
	
		1.Improvement of Department of
			 Defense policies relating to body armor
			(a)Dedicated
			 program element for body armorEffective for the budget of the
			 President submitted to Congress under section 1105(a) of title 31, United
			 States Code, for fiscal year 2011 and each fiscal year thereafter, the
			 Secretary of Defense shall ensure that within the research, development, test,
			 and evaluation account for each of the military services a separate, dedicated
			 program element is assigned to the research, development, test, and evaluation
			 of body armor.
			(b)Dedicated
			 program element for procurement of body armorEffective for the
			 budget of the President submitted to Congress under section 1105(a) of title
			 31, United States Code, for fiscal year 2011 and each fiscal year thereafter,
			 the Secretary of Defense shall ensure that within the procurement account for
			 each of the military services a separate, a dedicated program element is
			 assigned to the procurement of body armor.
			(c)Research and
			 development of lighter body armorOf the amounts authorized to be
			 appropriated for research, development, test, and evaluation, the Secretary of
			 Defense shall ensure that such sums as may be necessary are available
			 for—
				(1)the research and
			 development of lighter body armor while maintaining equivalent level of threat
			 protection to the improved outer tactical vest and enhanced small arms
			 protective inserts; and
				(2)the creation of a
			 task force to carry out the research, development, test, and evaluation of
			 lighter body armor.
				
